DETAILED ACTION
This Action is in response to Applicant’s response filed on 05/09/2022. Claims 1-18 and 19-20 (new claims added) are still pending in the present application. This Action is made FINAL.

Response to Arguments
For the rejection of claims 8-10, Applicant's arguments filed on 05/09/2022 have been fully considered but they are not persuasive.
For the rejections of claims 1 and 12, Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection in view of Kashima et al (U.S. 20190180865 A1; Kashima) 
Claims 1 and 12 have been amended to include: “determining whether the first image is at least partially obstructed by an obscurant; select the second wavelength range to minimize absorption by the obscurant”.
Meglan discloses “determine whether the first image is at least partially obstructed by an obscurant;”  Meglan discloses Image data captured from an endoscope during a surgical procedure may be analyzed to remove occluding objects from the viewpoint of the endoscope. (read as determine whether the first image is at least partially obstructed) (Paragraph 27). Also, Meglan discloses applying the image filter includes removing the occluding object from the initial image to create an empty space (read as by an obscurant) ( Abstract and Paragraph 9)
For the amended limitation “select the second wavelength range to minimize absorption by the obscurant”, the Examiner has relied on the Kashima reference.  See the 103 rejection below.
Second, in regard to claim 8, Applicant arguments that Meglan fails to teaches the limitation "retrieve a previous image of the target site" in this claim. (Remark Page 5)
Meglan discloses captures an initial image of a surgical site inside the patient during a surgical procedure (read as image of target site). Also, applying an image filter to combine the initial image (read as a previous image) and the plurality of images and generate a processed image where the occluding object is removed from the processed image. (read as retrieve) (Abstract and Paragraph 12)
Thus, Meglan discloses all the limitation of the claimed invention. It shows the initial image is reused to combine with plurality images to create a processing image.

Third,  In claim 9, Applicant argues that Meglan does not disclose time indexed images, storing such images, or retrieving such images.(Remark page 6). 
Meglan discloses controlling the image capture device to perform a plurality of movements, controlling the image capture device to capture a plurality of images, wherein each image among the plurality of images corresponds to a movement among the plurality of movements, (read as from the plurality of time indexed images)  and applying an image filter to combine the initial image (read as a previous image) and the plurality of images and generate a processed image where the occluding object is removed from the processed image. (read as retrieve) (Abstract and Paragraph 12-13)
Thus, Meglan discloses all the limitation of the claimed invention. 

Fourth, in claim 10, Applicant argues that Meglan does not disclose time indexed images, retrieving time-indexed images or "previous images". (Remark page 7)
Meglan discloses controlling the image capture device to perform a plurality of movements, controlling the image capture device to capture a plurality of images, wherein each image among the plurality of images corresponds to a movement among the plurality of movements,(read as from the plurality of time indexed images) and applying an image filter to combine the initial image and the plurality of images (read as a plurality of previous images) and generate a processed image where the occluding object is removed from the processed image. (Abstract and Paragraph 12-13)
Thus, Meglan discloses all the limitation of the claimed invention. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 12-20  are rejected under 35 U.S.C. 103 as being unpatentable over Thommen et al (U.S. 20180214016 A1; Thommen), in view of Meglan (U.S 20190053872 A1), and in further view of Kashima et al (U.S. 20190180865 A1; Kashima)

Regarding claim 1, Thommen discloses A surgical imaging system (Abstract cited: “ Surgical visualization systems and related methods for providing visualization during surgical procedures.” and fig.1,surgical visualization system100) comprising:
a multispectral electromagnetic radiation (EMR) source (Paragraph 118 discloses “The illumination system”) configured to emit EMR at a first wavelength range (Paragraph 118 discloses “blue electromagnetic partition”)  and a second wavelength range (Paragraph 118 discloses “green electromagnetic partition”) ;(Paragraph 118 discloses “The illumination system can include a digital or analog light source…The light source can pulse in one or more partitions, where each partition is a pre-determined range of wavelengths of the electromagnetic spectrum that is less than the entire electromagnetic spectrum…”)
an image sensor (Fig.2, image sensor 112) configured to sense the EMR ( Paragraph 118 discloses “The pixel array of the image sensor 112 can be paired with the light source electronically, such that they are synced during operation for both receiving emissions of reflected electromagnetic radiation and for the adjustments made within the system.”) at each of wavelength range and reflected from a target site (Paragraph 116 discloses“ images of a surgical site.”); (Paragraph 116 discloses “The image sensor 112 can be a monochromatic sensor having a pixel array and supporting circuitry that are sensitive to electromagnetic radiation of any wavelength”.) and 
a control circuit (Figs .5A-B, a controller  106) coupled to the image sensor (Fig.2, image sensor 112) the control circuit (Figs .5A-B, a controller  106) configured to: 
generate a first image of the target site (Paragraph 116 discloses“ images of a surgical site.”) according to the EMR emitted at the first wavelength range; (Paragraph 118 discloses “blue electromagnetic partition”);(Paragraph 118 discloses “The light source can pulse in one or more partitions, where each partition is a pre-determined range of wavelengths of the electromagnetic spectrum that is less than the entire electromagnetic spectrum…Any color combination or any electromagnetic partition can be used in place of the red partition, green partition, and blue partition, such as cyan, magenta, and yellow, ultraviolet, infra-red, or any other combination, including all visible and non-visible wavelengths”) 
generate a second image of the target site (Paragraph 116 discloses“ images of a surgical site.”) according to the light emitted at the second wavelength range; (Paragraph 118 discloses “green electromagnetic partition”);(Paragraph 118 discloses “The light source can pulse in one or more partitions, where each partition is a pre-determined range of wavelengths of the electromagnetic spectrum that is less than the entire electromagnetic spectrum…Any color combination or any electromagnetic partition can be used in place of the red partition, green partition, and blue partition, such as cyan, magenta, and yellow, ultraviolet, infra-red, or any other combination, including all visible and non-visible wavelengths.”) 
However, Thommen does not disclose the claim invention wherein  
determine whether the first image is at least partially obstructed by an obscurant; 
select the second wavelength range to minimize absorption by the obscurant; and 
generate a fused image comprising a fusion between an unobstructed segment of the first image and a segment of the second image corresponding to an obstructed segment of the first image
Meglan discloses the claim invention wherein a surgical imaging system (Abstract discloses “systems and methods for removing an occluding object from a surgical image.”) comprising
determine whether the first image is at least partially obstructed; (Paragraph 27 discloses “Image data captured from an endoscope during a surgical procedure may be analyzed to remove occluding objects from the viewpoint of the endoscope.”, it is interpreted as the first image may have an obstruction.) by an obscurant (Paragraph 9: “applying the image filter includes removing the occluding object from the initial image to create an empty space”) 
generate a fused image (Fig.6 and Paragraph 41 discloses “One or more of the image processing filters 114A or 114B are applied to the captured image by the controller 210 before the image is displayed to the clinician on a display 110.”) comprising a fusion between an unobstructed segment of the first image and a segment of the second image corresponding to an obstructed segment of the first image. (Paragraph 27 discloses “The various images may then be combined to present a single image or video to a user where the occluding object is removed from the image or video.”)
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate the methods for removing an occluding object from a surgical image of Meglan into the surgical visualization systems for providing visualization during surgical procedures of Thommen in order to effectively  improve a clinician to view a region of interest with sufficient detail to ensure the effectiveness of a surgical procedure. 
However, Thommen, as modified by Meglan, does not disclose select the second wavelength range to minimize absorption by the obscurant;
Further, in related art, Kashima discloses select the second wavelength range to minimize absorption by the obscurant; ( Paragraph 8: “select at least one of a plurality of biological images each having a different wavelength range or at least one of secondary images generated from the plurality of biological images each having a different wavelength range, as a recommended image.” ; Paragraph 128: “the recommendation unit 213 refers to the recommended image database etc., and selects, as a recommended image, an observation image in a wavelength range in which the absorption coefficient of blood is relatively low.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate medical information processing apparatus and method of Kashima into the teachings of Thommen and Meglan to improving a relatively appropriate vital observation image to the user during working using a medical observation apparatus such that a medical endoscope. 

Regarding claim 2, Thommen, as modified by Meglan and Kashima, discloses the claim invention. Thommen further discloses wherein the second wavelength range (Paragraph 118 discloses “green electromagnetic partition”) is configured to be substantially non-interactive with at least one of a surgical smoke, a fluid, or a tissue type. (Paragraph 110 discloses “Such instruments can include instruments with increased size, strength, output force, and/or tissue processing capabilities.” and Paragraph 118 discloses “Any color combination or any electromagnetic partition can be used in place of the red partition, green partition, and blue partition, such as cyan, magenta, and yellow, ultraviolet, infra-red, or any other combination, including all visible and non-visible wavelengths”, it shows that the “non-visible” is considered as “substantially non-interactive.)  

Regarding claim 3, Thommen, as modified by Meglan and Kashima, discloses the claim invention. Thommen further discloses wherein the first wavelength (Paragraph 118 discloses “blue electromagnetic partition”) range is within a visible portion of an EMR spectrum and the second wavelength (Paragraph 118 discloses “green electromagnetic partition”) range is outside of the visible portion of the EMR spectrum. (Paragraph 118 discloses “The light source can pulse light in a plurality of electromagnetic partitions, such that the pixel array receives reflected electromagnetic energy and produces a data set that corresponds (in time) with each specific electromagnetic partition. For example, the light source can emit a green electromagnetic partition, a blue electromagnetic partition, and a red electromagnetic partition in any desired sequence which can be combined to form a color image. Any color combination or any electromagnetic partition can be used in place of the red partition, green partition, and blue partition, such as cyan, magenta, and yellow, ultraviolet, infra-red, or any other combination, including all visible and non-visible wavelengths.”)

Regarding claim 4, Thommen, as modified by Meglan and Kashima, discloses the claim invention. 
 the multispectral EMR source (Thommen; Paragraph 118 discloses “The illumination system”) is further configured to emit EMR at a third wavelength (Thommen; Paragraph 118 discloses “red electromagnetic partition”); (Thommen; Paragraph 118 discloses “The illumination system can include a digital or analog light source…The light source can pulse in one or more partitions, where each partition is a pre-determined range of wavelengths of the electromagnetic spectrum that is less than the entire electromagnetic spectrum…”)
the image sensor (Thommen; Fig.2, image sensor 112)  is further configured to sense the EMR at the third wavelength (Thommen; Paragraph 118 discloses “red electromagnetic partition”); (Thommen;  Paragraph 118 discloses “The pixel array of the image sensor 112 can be paired with the light source electronically, such that they are synced during operation for both receiving emissions of reflected electromagnetic radiation and for the adjustments made within the system.”)  and 
the control circuit (Thommen; Figs .5A-B, a controller  106)  is further configured to: generate a third image of the target site (Thommen; Paragraph 116 discloses“ images of a surgical site.”) according to the EMR emitted at the third wavelength (Thommen; Paragraph 118 discloses “red electromagnetic partition”);( Thommen; Paragraph 118 discloses “The light source can pulse in one or more partitions, where each partition is a pre-determined range of wavelengths of the electromagnetic spectrum that is less than the entire electromagnetic spectrum…Any color combination or any electromagnetic partition can be used in place of the red partition, green partition, and blue partition, such as cyan, magenta, and yellow, ultraviolet, infra-red, or any other combination, including all visible and non-visible wavelengths”) and 
generate the fused image (Meglan; Fig.6 and Paragraph 41 discloses “One or more of the image processing filters 114A or 114B are applied to the captured image by the controller 210 before the image is displayed to the clinician on a display 110.”) comprising the unobstructed segment of the first image, (Meglan; Paragraph 27 discloses “Image data captured from an endoscope during a surgical procedure may be analyzed to remove occluding objects from the viewpoint of the endoscope.”, it is interpreted as the first image may have a obstructed.)
 a first segment of the second image corresponding to a first obstructed segment of the first image, and a second segment of the third image corresponding to a second obstructed segment of the first image. (Meglan; Paragraph 27 discloses “The various images may then be combined to present a single image or video to a user where the occluding object is removed from the image or video.”, it is inherently show that the first and second image are combined then removed obstructed.)
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate the methods for removing an occluding object from a surgical image of Meglan into the surgical visualization systems for providing visualization during surgical procedures of Thommen in order to improve a clinician to view a region of interest with sufficient detail to ensure the effectiveness of a surgical procedure.

Regarding claim 5, Thommen, as modified by Meglan and Kashima, discloses the claim invention. Thommen further discloses wherein the control circuit (Figs .5A-B, a controller  106) is further configured to:
 filter a subset wavelength range from the first wavelength range to define a filtered first wavelength range; (Paragraph 119 discloses “Exemplary optical elements 118 can include diffusers, filters, and so forth. In the illustrated embodiment, the camera module 102 includes an optical element 118, which is illustrated as a diffuser, disposed over the terminal distal end of an optical fiber 116.”) and 
generate the first image of the target site according to the EMR emitted at the filtered first wavelength range. (Paragraph 119 discloses “The optical fiber 116 can direct light emitted from the light source into the field of view of the image sensor 112. The illumination system can include an optical element 118 for adjusting various illumination properties.”) 

Regarding claim 6, Thommen, as modified by Meglan and Kashima, discloses the claim invention. Thommen further discloses wherein,  the subset wavelength range corresponds to a blue-green portion of a visible portion of an EMR spectrum.(Paragraph 118 discloses “Any color combination or any electromagnetic partition can be used in place of the red partition, green partition, and blue partition, such as cyan, magenta, and yellow, ultraviolet, infra-red, or any other combination, including all visible and non-visible wavelengths”)  

Regarding claim 7, Thommen, as modified by Meglan and Kashima, discloses the claim invention. Meglan further discloses wherein, wherein the control circuit (Fig.6, a controller 210)  is configured to generate the fused image intraoperatively. (Paragraph 41 discloses “One or more of the image processing filters 114A or 114B are applied to the captured image by the controller 210 before the image is displayed to the clinician on a display 110.”)  

Regarding claim 12, Thommen discloses A method of imaging a target site via a surgical imaging system (Abstract cited: “ Surgical visualization systems and related methods for providing visualization during surgical procedures.” and fig.1,surgical visualization system 100), the surgical imaging system comprising
a multispectral electromagnetic radiation (EMR) source (Paragraph 118 discloses “The illumination system”) configured to emit EMR at a first wavelength range (Paragraph 118 discloses “blue electromagnetic partition”)  and a second wavelength range (Paragraph 118 discloses “green electromagnetic partition”) ;(Paragraph 118 discloses “The illumination system can include a digital or analog light source…The light source can pulse in one or more partitions, where each partition is a pre-determined range of wavelengths of the electromagnetic spectrum that is less than the entire electromagnetic spectrum…”) and 
an image sensor (Fig.2, image sensor 112) configured to sense the EMR (Paragraph 118 discloses “The pixel array of the image sensor 112 can be paired with the light source electronically, such that they are synced during operation for both receiving emissions of reflected electromagnetic radiation and for the adjustments made within the system.”) at each of wavelength range and reflected from a target site (Paragraph 116 discloses“ images of a surgical site.”); (Paragraph 116 discloses “The image sensor 112 can be a monochromatic sensor having a pixel array and supporting circuitry that are sensitive to electromagnetic radiation of any wavelength”.) the method comprising: 
generate a first image of the target site (Paragraph 116 discloses“ images of a surgical site.”) according to the EMR emitted at the first wavelength range; (Paragraph 118 discloses “blue electromagnetic partition”);(Paragraph 118 discloses “The light source can pulse in one or more partitions, where each partition is a pre-determined range of wavelengths of the electromagnetic spectrum that is less than the entire electromagnetic spectrum…Any color combination or any electromagnetic partition can be used in place of the red partition, green partition, and blue partition, such as cyan, magenta, and yellow, ultraviolet, infra-red, or any other combination, including all visible and non-visible wavelengths”) 
generate a second image of the target site (Paragraph 116 discloses“ images of a surgical site.”) according to the light emitted at the second wavelength range; (Paragraph 118 discloses “green electromagnetic partition”);(Paragraph 118 discloses “The light source can pulse in one or more partitions, where each partition is a pre-determined range of wavelengths of the electromagnetic spectrum that is less than the entire electromagnetic spectrum…Any color combination or any electromagnetic partition can be used in place of the red partition, green partition, and blue partition, such as cyan, magenta, and yellow, ultraviolet, infra-red, or any other combination, including all visible and non-visible wavelengths.”) 
However, Thommen does not disclose the claim invention wherein  
determine whether the first image is at least partially obstructed by an obscurant; 
select the second wavelength range to minimize absorption by the obscurant; and 
generate a fused image comprising a fusion between an unobstructed segment of the first image and a segment of the second image corresponding to an obstructed segment of the first image
Meglan discloses the claim invention wherein a surgical imaging system (Abstract discloses “systems and methods for removing an occluding object from a surgical image.”) comprising
determine whether the first image is at least partially obstructed; (Paragraph 27 discloses “Image data captured from an endoscope during a surgical procedure may be analyzed to remove occluding objects from the viewpoint of the endoscope.”, it is interpreted as the first image may have an obstruction.) by an obscurant (Paragraph 9: “applying the image filter includes removing the occluding object from the initial image to create an empty space”) 
generate a fused image (Fig.6 and Paragraph 41 discloses “One or more of the image processing filters 114A or 114B are applied to the captured image by the controller 210 before the image is displayed to the clinician on a display 110.”) comprising a fusion between an unobstructed segment of the first image and a segment of the second image corresponding to an obstructed segment of the first image. (Paragraph 27 discloses “The various images may then be combined to present a single image or video to a user where the occluding object is removed from the image or video.”)
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate the methods for removing an occluding object from a surgical image of Meglan into the surgical visualization systems for providing visualization during surgical procedures of Thommen in order to effectively  improve a clinician to view a region of interest with sufficient detail to ensure the effectiveness of a surgical procedure. 
However, Thommen, as modified by Meglan, does not disclose select the second wavelength range to minimize absorption by the obscurant;
Further, in related art, Kashima discloses select the second wavelength range to minimize absorption by the obscurant; ( Paragraph 8: “select at least one of a plurality of biological images each having a different wavelength range or at least one of secondary images generated from the plurality of biological images each having a different wavelength range, as a recommended image.” ; Paragraph 128: “the recommendation unit 213 refers to the recommended image database etc., and selects, as a recommended image, an observation image in a wavelength range in which the absorption coefficient of blood is relatively low.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate medical information processing apparatus and method of Kashima into the teachings of Thommen and Meglan to improving a relatively appropriate vital observation image to the user during working using a medical observation apparatus such that a medical endoscope.

Regarding claim 13, Thommen, as modified by Meglan and Kashima, discloses the claim invention. Thommen further discloses wherein the second wavelength range (Paragraph 118 discloses “green electromagnetic partition”) is configured to be substantially non-interactive with at least one of a surgical smoke, a fluid, or a tissue type. (Paragraph 110 discloses “Such instruments can include instruments with increased size, strength, output force, and/or tissue processing capabilities.” and Paragraph 118 discloses “Any color combination or any electromagnetic partition can be used in place of the red partition, green partition, and blue partition, such as cyan, magenta, and yellow, ultraviolet, infra-red, or any other combination, including all visible and non-visible wavelengths”, it shows that the “non-visible” is considered as “substantially non-interactive”.)  

Regarding claim 14, Thommen, as modified by Meglan and Kashima,  discloses the claim invention. Thommen further discloses wherein the first wavelength (Paragraph 118 discloses “blue electromagnetic partition”) range is within a visible portion of an EMR spectrum and the second wavelength (Paragraph 118 discloses “green electromagnetic partition”) range is outside of the visible portion of the EMR spectrum. (Paragraph 118 discloses “The light source can pulse light in a plurality of electromagnetic partitions, such that the pixel array receives reflected electromagnetic energy and produces a data set that corresponds (in time) with each specific electromagnetic partition. For example, the light source can emit a green electromagnetic partition, a blue electromagnetic partition, and a red electromagnetic partition in any desired sequence which can be combined to form a color image. Any color combination or any electromagnetic partition can be used in place of the red partition, green partition, and blue partition, such as cyan, magenta, and yellow, ultraviolet, infra-red, or any other combination, including all visible and non-visible wavelengths.”, it is inherently show that the first and second wavelength can used in place of the visible or invisible of EMR spectrum.) 
 
Regarding claim 15, Thommen, as modified by Meglan and Kashima,  discloses the claim invention. 
the multispectral EMR source (Thommen; Paragraph 118 discloses “The illumination system”) is further configured to emit EMR at a third wavelength (Thommen; Paragraph 118 discloses “red electromagnetic partition”); (Thommen; Paragraph 118 discloses “The illumination system can include a digital or analog light source…The light source can pulse in one or more partitions, where each partition is a pre-determined range of wavelengths of the electromagnetic spectrum that is less than the entire electromagnetic spectrum…”)
the image sensor (Thommen; Fig.2, image sensor 112)  is further configured to sense the EMR at the third wavelength (Thommen; Paragraph 118 discloses “red electromagnetic partition”); ( Thommen; Paragraph 118 discloses “The pixel array of the image sensor 112 can be paired with the light source electronically, such that they are synced during operation for both receiving emissions of reflected electromagnetic radiation and for the adjustments made within the system.”)  and 
the method further comprises: generate a third image of the target site (Thommen; Paragraph 116 discloses“ images of a surgical site.”) according to the EMR emitted at the third wavelength (Thommen; Paragraph 118 discloses “red electromagnetic partition”);( Thommen; Paragraph 118 discloses “The light source can pulse in one or more partitions, where each partition is a pre-determined range of wavelengths of the electromagnetic spectrum that is less than the entire electromagnetic spectrum…Any color combination or any electromagnetic partition can be used in place of the red partition, green partition, and blue partition, such as cyan, magenta, and yellow, ultraviolet, infra-red, or any other combination, including all visible and non-visible wavelengths”) and 
generate the fused image (Meglan; Fig.6 and Paragraph 41 discloses “One or more of the image processing filters 114A or 114B are applied to the captured image by the controller 210 before the image is displayed to the clinician on a display 110.”) comprising the unobstructed segment of the first image, (Meglan; Paragraph 27 discloses “Image data captured from an endoscope during a surgical procedure may be analyzed to remove occluding objects from the viewpoint of the endoscope.”, it is interpreted as the first image may have a obstructed.)
 a first segment of the second image corresponding to a first obstructed segment of the first image, and a second segment of the third image corresponding to a second obstructed segment of the first image. (Meglan; Paragraph 27 discloses “The various images may then be combined to present a single image or video to a user where the occluding object is removed from the image or video.”, it is inherently show that the first and second image are combined then removed obstructed.)
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate the methods for removing an occluding object from a surgical image of Meglan into the surgical visualization systems and related method for providing visualization during surgical procedures of Thommen in order to improve a clinician to view a region of interest with sufficient detail to ensure the effectiveness of a surgical procedure.

Regarding claim 16, Thommen, as modified by Meglan and Kashima, discloses the claim invention. Thommen further discloses wherein the control circuit (Figs .5A-B, a controller  106) is further configured to:
 filter a subset wavelength range from the first wavelength range to define a filtered first wavelength range; (Paragraph 118 discloses “Exemplary optical elements 118 can include diffusers, filters, and so forth. In the illustrated embodiment, the camera module 102 includes an optical element 118, which is illustrated as a diffuser, disposed over the terminal distal end of an optical fiber 116.”) and 
generate the first image of the target site according to the EMR emitted at the filtered first wavelength range. (Paragraph 119 discloses “The optical fiber 116 can direct light emitted from the light source into the field of view of the image sensor 112. The illumination system can include an optical element 118 for adjusting various illumination properties.”) 

Regarding claim 17, Thommen, as modified by Meglan and Kashima, discloses the claim invention. Thommen further discloses wherein, wherein the subset wavelength range corresponds to a blue-green portion of a visible portion of an EMR spectrum.(Paragraph 118 discloses “Any color combination or any electromagnetic partition can be used in place of the red partition, green partition, and blue partition, such as cyan, magenta, and yellow, ultraviolet, infra-red, or any other combination, including all visible and non-visible wavelengths”)  

Regarding claim 18, Thommen, as modified by Meglan and Kashima, discloses the claim invention. Meglan further discloses wherein, the control circuit (Fig.6, a controller 210)  is configured to generate the fused image intraoperatively. (Paragraph 41 discloses “One or more of the image processing filters 114A or 114B are applied to the captured image by the controller 210 before the image is displayed to the clinician on a display 110.”)

Regarding claim 19, Thommen, as modified by Meglan and Kashima, discloses the claim invention. Meglan further discloses the generated first image and second image are time-indexed. (Abstract: “controlling the image capture device to perform a plurality of movements, controlling the image capture device to capture a plurality of images, wherein each image among the plurality of images corresponds to a movement among the plurality of movements, and applying an image filter to combine the initial image and the plurality of images and generate a processed image where the occluding object is removed from the processed image”, it shows that a time movement of the capturing device is interpreted as “ time-indexed”)

Regarding claim 20, Thommen, as modified by Meglan and Kashima, discloses the claim invention. Meglan further discloses the generated first image and second image are time-indexed. (Abstract: “controlling the image capture device to perform a plurality of movements, controlling the image capture device to capture a plurality of images, wherein each image among the plurality of images corresponds to a movement among the plurality of movements, and applying an image filter to combine the initial image and the plurality of images and generate a processed image where the occluding object is removed from the processed image”, it shows that a time movement of the capturing device is interpreted as “ time-indexed”)

Claims 8-11  are rejected under 35 U.S.C. 103 as being unpatentable over Thommen et al (U.S. 20180214016 A1; Thommen), in view of Meglan (U.S 20190053872 A1),

Regarding claim 8, Thommen discloses A surgical imaging system comprising:
 a multispectral light source;(Paragraph 118 discloses “The illumination system can include a digital or analog light source.”) configured to emit electromagnetic radiation (EMR) (Paragraph 118 discloses “The illumination system”); ;(Paragraph 118 discloses “The light source can pulse in one or more partitions, where each partition is a pre-determined range of wavelengths of the electromagnetic spectrum that is less than the entire electromagnetic spectrum…”)
 an image sensor (Fig.2, image sensor 112)  configured to sense the EMR;(Paragraph 118 discloses “The pixel array of the image sensor 112 can be paired with the light source electronically, such that they are synced during operation for both receiving emissions of reflected electromagnetic radiation and for the adjustments made within the system.”)  and 
a control circuit coupled (Figs .5A-B, a controller  106)  to the image sensor (Fig.2, image sensor 112), the control circuit (Figs .5A-B, a controller  106)  configured to:
 generate an image of the target site (Paragraph 116 discloses“ images of a surgical site.”) according to the emitted EMR; (Paragraph 118 discloses “The light source can pulse in one or more partitions, where each partition is a pre-determined range of wavelengths of the electromagnetic spectrum that is less than the entire electromagnetic spectrum…Any color combination or any electromagnetic partition can be used in place of the red partition, green partition, and blue partition, such as cyan, magenta, and yellow, ultraviolet, infra-red, or any other combination, including all visible and non-visible wavelengths.”)   
However, Thommen does not disclose the claim invention wherein
determine whether the image is at least partially obstructed; 
retrieve a previous image of the target site;
generate a fused image comprising a fusion between an unobstructed segment of the image and a segment of the previous image corresponding to an obstructed segment of the image.
Meglan discloses the claim invention wherein a surgical imaging system (Abstract discloses “systems and methods for removing an occluding object from a surgical image.”) comprising
determine whether the first image is at least partially obstructed; (Paragraph 27 discloses “Image data captured from an endoscope during a surgical procedure may be analyzed to remove occluding objects from the viewpoint of the endoscope.”, it is interpreted as the first image may have a obstructed.)
retrieve a previous image (Paragraph 32 discloses “ As shown in FIG. 2, the controller 102 includes a transceiver 112 configured to receive still frame images or video from the image capture device 108.” and Fig.2) of the target site (Paragraph 31 discloses “ Image capture device 108 may be incorporated into an endoscope, stereo endoscope, or any other surgical toll that is used in minimally invasive surgery.” and Fig.1);
generate a fused image (Fig.6 and Paragraph 41 discloses “One or more of the image processing filters 114A or 114B are applied to the captured image by the controller 210 before the image is displayed to the clinician on a display 110.”) comprising a fusion between an unobstructed segment of the first image and a segment of the second image corresponding to an obstructed segment of the first image. (Paragraph 27 discloses “The various images may then be combined to present a single image or video to a user where the occluding object is removed from the image or video.”, it is inherently show that the first and second image are combined then removed obstructed.)
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate the methods for removing an occluding object from a surgical image of Meglan into the surgical visualization systems for providing visualization during surgical procedures of Thommen in order to improve a clinician to view a region of interest with sufficient detail to ensure the effectiveness of a surgical procedure.

Regarding claim 9, Thommen, as modified by Meglan discloses the claim invention. Meglan further discloses, further comprising:
 a memory (Fig.1, memory 106) configured to store a plurality of time indexed images generated by the surgical imaging system (Fig.1, a system for removing occluding objects in a surgical environment 100) ; (Paragraph 37 discloses “Processor 104 may then generate a collection of substitution pixels based on the plurality of images included in the video feed, the location of the occluding object(s), and the point of view of the endoscope when the video feed is captured in steps s34. The collection of substitution pixels may be stored in memory 106.”)
 wherein the control circuit (Figs. 1 and 2,controller 102) is configured to retrieve the previous image from the plurality of time indexed images. (Paragraph 32 discloses “ As shown in FIG. 2, the controller 102 includes a transceiver 112 configured to receive still frame images or video from the image capture device 108.”).
  
Regarding claim 10, Thommen, as modified by Meglan discloses the claim invention. Meglan further discloses, wherein the control circuit (Figs. 1 and 2,controller 102)  is further configured to: 
successively retrieve a plurality of previous images from the plurality of time indexed images; (Paragraph 32 discloses “ As shown in FIG. 2, the controller 102 includes a transceiver 112 configured to receive still frame images or video from the image capture device 108.”). and  90 304170977 v1PATENT 
Attorney Docket No. END9227USNP1/190579-1 generate the fused image comprising a fusion between an unobstructed segment of the image and a plurality of segments of the plurality of previous images corresponding to an obstructed segment of the image. (Paragraph 27 discloses “The various images may then be combined to present a single image or video to a user where the occluding object is removed from the image or video.”)
  
Regarding claim 11, Thommen, as modified by Meglan discloses the claim invention. Meglan further discloses, wherein the control circuit is configured to generate the fused image utilizing lucky-region fusion. (Fig.6 and Paragraph 41 discloses “One or more of the image processing filters 114A or 114B are applied to the captured image by the controller 210 before the image is displayed to the clinician on a display 110.”)
 

Relevant Prior Art Directed to State of Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TZOUMAS et al (U.S. 20160235304 A1),”DEVICE AND METHOD FOR MULTISPECTRAL OPTOACOUSTIC IMAGING”, teaches about a device and method for determining a quantitative image relating to concentrations of one or more chromophores in an object.
Zeng et al (U.S. 20050167621 A1),”Imaging Methods For Fluorescence And Reflectance Imaging And Spectroscopy And For Contemporaneous Measurements Of Electromagnetic Radiation With Multiple Measuring Devices”, it teaches about Optical systems that provide for simultaneous images and spectra from an object, such as a tissue sample.
MOHR et al (U.S. 20110082369 A1), “METHODS AND APPARATUS FOR DISPLAYING ENHANCED IMAGING DATA ON A CLINICAL IMAGE”, it teaches about the display device displays a desaturated image of tissue captured in the visible electro-magnetic (EM) spectrum from a body cavity; and a first color enhanced image combined with the desaturated image.
Korner et al (U.S. 20170059408 A1),”Method And Device For Generating Multispectral Or Hyperspectral Light, For Hyperspectral Imaging And/or For Distance Measurement And/or 2D Or 3D Profile Measurement Of An Object By Means Of Spectrometry”, it teaches about methods and devices for adaptive multispectral imaging and for capturing structural and/or topographical information of an object or of the distance to an object.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/Examiner, Art Unit 2665                                

/BOBBAK SAFAIPOUR/Primary Examiner, Art Unit 2665